Citation Nr: 1612650	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  10-09 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for lumbar spine degenerative disc disease and degenerative joint disease, L4-L5, with scoliosis, prior to July 17, 2015.  

2.  Entitlement to a disability rating in excess of 40 percent for lumbar spine degenerative disc disease and degenerative joint disease, L4-L5, with scoliosis, beginning on July 17, 2015.  

3.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from March 1979 to March 1999.  These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009, October 2013, and October 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 


REMAND

The Veteran submitted a statement from the Social Security Administration (SSA) dated March 2015, which showed that the Veteran was awarded SSA benefits.  At the March 2015 hearing before the Board, the Veteran testified that he received SSA disability benefits because of his lumbar spine disorder.  VA has a duty to obtain relevant SSA records when it has notice that the Veteran is receiving SSA disability benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317   (Fed. Cir. 2010).  With the exception of the March 2015 SSA letter, there are no SSA records associated with the Veteran's electronic file.  Therefore, the Board finds that a remand is necessary in order to obtain the Veteran's complete SSA records, including all administrative decisions on his application for SSA disability benefits and all underlying medical records.  

Additionally, in May 2015, the Board remanded the claim for a total rating for compensation purposes based upon individual unemployability (TDIU) for another VA examination to address whether the functional effects of the Veteran's service-connected disorders, acting in concert with each other, precluded him from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  Pursuant to the remand, the Veteran underwent two VA examinations by two different VA examiners in July 2015.  For the reasons stated below, the Board finds that the July 2015 VA medical opinions are inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The VA medical opinion dated July 17, 2015 addressed whether the Veteran's service-connected tinea versicolor; lumbar spine disorder; cervical spine disorder; foot disorder, right wrist disorder, and left wrist disorder, precluded him from obtaining and maintaining substantially gainful employment.  However, the VA examiner did not address the Veteran's posttraumatic stress disorder (PTSD) and eye disorder, but instead deferred to the opinions of an eye doctor and psychologist regarding those disorders.  In the VA medical opinion dated July 22, 2015, another VA examiner addressed whether the functional effects of the Veteran's service-connected PTSD precluded him from obtaining and maintaining substantially gainful employment.  The VA examiner was unable to comment on how the Veteran's physical ailments affected his ability to work, and instead deferred to an appropriate medical provider.  The Board finds that the July 2015 VA medical opinions are inadequate because the VA examiners failed to consider the Veteran's service-connected disorders in the aggregate, to include the Veteran's eye disorder.  Furthermore, in a March 2010 VA treatment record, it was noted that the Veteran was tearful and was possibly depressed due to his chronic pain.  Additionally, at the March 2015 Board hearing, the Veteran testified that his chronic pain was constant and very depressing.  Accordingly, the Board finds that the RO did not substantially comply with the Board's remand directives, and another VA examination is necessary to determine the functional effects of the Veteran's service-connected disorders in the aggregate.  See Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, in a February 2016 statement, the Veteran indicated that he wanted to submit treatment records from the Hunter Holmes McGuire VA Medical Center.  Accordingly, the RO must obtain outstanding VA treatment records.  

Accordingly, the case is remanded for the following action:

1. 	The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of his response, the RO must obtain all pertinent records from the Hunter Holmes McGuire VA Medical Center.  All attempts to secure this evidence must be documented in the claims file by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must attempt to obtain complete copies of the Veteran's SSA records, including all administrative decisions, medical records, and any other evidence considered by SSA as part of any claim for benefits submitted by the Veteran.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure the same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine the functional effects of his service-connected (1) PTSD with alcohol dependency; (2) lumbar spine degenerative disc disease and degenerative joint disease, L4-L5, with scoliosis; (3) tinea versicolor; (4) cervical strain with degenerative disc disease and osteoarthritis; (5) metatarsalgia with degenerative joint disease of the first MTP and calcaneal spurs of the left foot; (6) tendinitis of the left wrist; (7) tendinitis of the right wrist status post fracture; (8) radiculopathy of the left lower extremity; (9) radiculopathy of the right lower extremity; and (10) bilateral dry eye, on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  The examiner must consider all of the Veteran's service-connected disorders in the aggregate.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

6.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time in which to respond, before the case is returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

